Citation Nr: 1828525	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-35 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II.

2. Entitlement to service connection for Graves' disease.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for sleep apnea.

5. Entitlement to service connection for arthritis of the left knee (also claimed as knee replacement, knee operation). 

6. Entitlement to service connection for a disability manifested by reflux.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs

ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The issues of entitlement to service connection for sleep apnea, left knee arthritis, and reflux are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of evidence is against a finding that the Veteran's diabetes was manifested in service, within one year of service separation, or is otherwise related to service.

2.  The preponderance of evidence is against a finding that the Veteran's Graves' disease was manifested in service, or is otherwise related to service.

3. The preponderance of evidence is against a finding that the Veteran's hypertension was manifested in service, within one year of service separation, or is otherwise related to service.




CONCLUSIONS OF LAW

1. The criteria for service connection for a diabetes disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

2.  The criteria for service connection for a thyroid disability have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The U.S. Code and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has requested VA examinations for all the issues listed on the title page. See correspondence received November 2014.  However, the evidence of record has not triggered the duty to obtain an examination for all the issues.  See McLendon v. Nicholson, 20 Vet. App. 79, 81. (2006). VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim. Id. At 81-86. The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." Id at 83.  In this case, as discussed below, there is no competent or credible lay or medical evidence indicating that a connection or association exists between the Veteran's diabetes mellitus, Graves' disease, or hypertension and any identified in-service injury or disease. Therefore, under the circumstances of these issues, the duty to assist does not require that VA obtain a VA examination or opinion with respect to these issues.

Besides the above, neither the Veteran nor his representative has raised any issues with the VA's duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

The Veteran asserts he has a current diabetes disability that may be related to working in damp drafty vaults at the Pentagon during service.  See November 2014 correspondence from Veteran.  He has not otherwise asserted that his disability had onset in service, or could be related to any other in-service injury.  He also asserts he has Graves' disease and hypertension that are related to service.  He has not indicated to VA that these disabilities started in service, nor has he suggested they may be linked to any particular in-service injury.

With respect to current disabilities, the Veteran's post-service treatment records note a diagnosis of type II diabetes mellitus in 2002, a diagnosis of Graves' disease in 2005, and a diagnosis of hypertension in 2006.  

With respect to in-service injuries or diseases, the Veteran's service treatment records are silent for any diabetes diagnosis, or treatment for any blood sugar problems.  His retirement physical dated in February 1988 shows no abnormal laboratory findings.  Significantly, he was given a "normal" clinical evaluation of the endocrine system. 
Similarly, the Veteran's service treatment records do not reflect that the Veteran sought treatment for, or was diagnosed with any disease of the thyroid or hypertension.  A thyroid battery was performed in October 1980 and the results were within normal limits.  The Veteran's laboratory test results were not identified to be abnormal upon examination at separation in February 1988, and as noted above, the Veteran's endocrine system was assessed as "normal," as was his vascular system and heart.  His blood pressure reading upon separation was 124/80.  

With respect to nexus or relationship, there is no probative evidence or opinion of record that suggests a nexus between any incident in service and the Veteran's diabetes mellitus, Graves' disease, or hypertension.  Indeed, none of the post-service medical treatment records reflect any such opinion or comment to that effect, and the Veteran has not intimated that any such evidence or opinion exists.

As noted above, the Veteran has not been afforded a VA examination to address whether his diabetes, Graves' disease or hypertension are related to his military service, and the Board finds that one is not warranted.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case there is no competent or credible indication that the Veteran's current disorders may be related to service.  The Veteran's mere contention that his diabetes, Graves' disease and hypertension are related to his military service, to include exposure to damp and drafty vaults while working in the Pentagon, is insufficient to trigger the duty to get an examination, much less to establish a link. See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (an assertion that one condition caused another is insufficient to connect to trigger the duty to provide an examination).  The Veteran does not contend he has suffered symptoms of diabetes, Graves' disease or hypertension since service, or that any of these disabilities had in-service onset.  

Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of whether the Veteran's diabetes, Graves' disease and hypertension are related to his military service are complex medical matters that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer). Specifically, the question of causation of diabetes, Graves' disease and hypertension involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. The Veteran is not shown to have the necessary training and expertise to provide a competent opinion as to the causes of these disabilities.

Absent competent and credible evidence linking his diabetes, Graves' disease or hypertension to a disease or injury in service, the evidence is against the claim. As such, reasonable doubt does not arise and his claims must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).
Sleep Apnea

The Veteran asserts he has a sleep apnea disability that had its onset in service. See November 2014 correspondence from Veteran.  Service treatment records are silent for a sleep apnea diagnosis; however, they show that the Veteran reported feeling washed out and fatigued (see, e.g., a September 20, 1985 record from Andrews Airforce Base). Post-service treatment records note a March 2006 sleep apnea diagnosis.  The Veteran's spouse submitted a letter in November 2014 indicating that the Veteran has had a snoring problem, and has stopped breathing during his sleep for the last 35 years.

The Veteran and his spouse are competent to report the Veteran's observable symptoms and manifestations described above. Jandreau, 492 F.3d at 1377.  On remand, the Veteran should be afforded a VA examination to determine whether his current sleep apnea diagnosis had onset in, or is otherwise related to his period of active duty service.  McLendon, 20 Vet. App. at 79.

Left Knee Arthritis

With respect to the Veteran's service-connection claim for a left knee disability, the Veteran contends that his knee disability had its onset in service, and that the symptoms have since continued.  His service treatment records do in fact document complaints knee pain (see, e.g., November 23, 1977 and April 25, 1979 records from Andrews Airforce Base). Treatment records from M.G. Medical Center show that he has a current diagnosis of bilateral knee osteoarthritis. Also of record is an October 2014 letter from Dr. R.Q. indicating that the Veteran suffers from severe left knee pain and that he had a total left knee replacement surgery in September 2009.  Dr. R.Q. also reports that the Veteran had aseptic loosening post-surgery that caused severe pain and therefore had to undergo a revision surgery in May 2014.

Although the Veteran's knees were examined during a 2017 knee and lower leg VA examination, the Veteran has not been afforded a VA examination to determine whether his left knee arthritis is related to his active service, including his in-service complaints of knee pain. A remand is necessary to provide one. McLendon, 20 Vet. App. at 79.

Reflux

With respect to the Veteran's reflux claim, the Veteran asserts that he suffered from reflux during service.  See November 2014 correspondence form Veteran. Service treatment records do note reflex symptoms. (see, e.g., an August 6, 1970 record from Andrews Airforce Base). An October 1985 record reports a normal upper G.I. series examination. Post-service treatment records show that the Veteran was diagnosed with esophageal reflux in March 2001. An August 2004 consultation report from Dr. S.Y.T. noted a history of severe reflux.  He found that the Veteran's severe reflux was not responding to treatment.  It is not clear from the record whether the Veteran has a current reflux disability and if so, if it is related to the reflux that he experienced during service.  On remand, the Veteran should be afforded a VA examination to determine whether the claimed disability is due to service.  McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to submit, or authorize VA to obtain, any records of medical treatment pertinent to his sleep apnea, left knee or reflux disabilities that are not currently of record.  If there are outstanding VA treatment records, these should be associated with the Veteran's claims file.

2. Schedule the Veteran for an appropriate VA examination to assess the Veteran's sleep apnea disability. The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history. All indicated tests and studies should be undertaken.  The examiner should take a history from the Veteran as to the progression of his disability.  
The examiner is asked to furnish an opinion with respect to the following question:

Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's sleep apnea disability had onset in, or is otherwise related to his period of active duty service, to include the Veteran's feelings of being "washed out" noted in service treatment records?

In providing a response, the examiner should consider all lay assertions, to include any allegations of continuity of symptomatology, as well as the statement from the Veteran's wife.

A complete rationale should be given for all opinions and conclusions expressed.

3. Schedule the Veteran for a VA left knee examination with a physician of appropriate expertise.  A complete copy of the claims file should be sent to, and reviewed by the examiner.  The examiner should take a history from the Veteran as to the progression of his left knee disability.  Following review of the record, interview of the Veteran and completion of the examination, the examiner is asked to respond to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current left knee disability had its onset in, or is otherwise related to the Veteran's period of active duty service, to include the in-service left knee pain reported in service treatment records?  In providing a response, the examiner should consider the complaints and treatment for left knee problems during both during service and post-service.  
In rendering his or her opinion, the examiner should consider the Veteran's competent observations of experiencing such symptoms since service. 

A complete rationale should be given for all opinions and conclusions expressed.

4. Schedule the Veteran for a VA examination with a physician of appropriate expertise to assess the nature and etiology of the Veteran's claimed reflux disability.  A complete copy of the claims file should be sent to, and reviewed by the examiner.  The examiner should take a history from the Veteran as to the progression of his disability.  Following review of the record, interview of the Veteran and completion of the examination, the examiner is asked to respond to the following:

A) The examiner should identify all current reflux disabilities that have been present during the appeal period (i.e. since March 2010), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

B)  The examiner should then offer an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any current reflux disability had its onset in, or is otherwise related to the Veteran's period of active duty service. 

In offering the requested opinions, the examiner's attention is specifically directed to service treatment records noting treatment for reflux.  In rendering his or her opinion, the examiner should consider the Veteran's competent observations of experiencing such symptoms since service, as well as post-service treatment records noting diagnosis and treatment for reflux.

A complete rationale should be given for all opinions and conclusions expressed.

5. Readjudicate the appeal.  If the benefit sought is denied, issue the Veteran and his representative a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


